                          IN TilE UNITED STATES DISTRICT COURT
                      FOR TilE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DMSION
                                     No. 5:17-CT-3253-D


EDDRICCO L. BROWN-BEY,                       )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                        ORDER-
                                             )
STATE OF NORTH CAROLINA, et al., )
                                             )
                              Defendants. )

       On September 27, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 34] and recommended dismissing Eddricco L. Brown-Bey's

("Brown-Bey'') 42 U.S.C. § 1983 complaint for failure to state a claim. BroWn-Bey did not object to

theM&R

       "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions ofthe magistrate judge's report or specified proposed findings orrecommendations to which

objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. 34].

       In sum, the court adopts the conclusions in the M&R [D.E. 34] and DISMISSES Brown-Bey's

complaint for failure to state a claim. The clerk shall close the case.
SO ORDERED. This B._ day of January 2019.




                                   2
